Exhibit (c)(3) Project Number MATERIALS PREPARED FOR DISCUSSION 10 OCTOBER 2011 CONFIDENTIAL Disclaimer PROJECT NUMBER CONFIDENTIAL The information herein has been prepared by Lazard based upon information supplied by Number (the “Company”) or publicly available information, and portions of the information herein may be based upon certain statements, estimates and forecasts provided by the Company with respect to the anticipated future performance of the Company. We have relied upon the accuracy and completeness of the foregoing information, and have not assumed any responsibility for any independent verification of such information or any independent valuation or appraisal of any of the assets or liabilities of the Company, or any other entity, or concerning solvency or fair value of the Company or any other entity.With respect to financial forecasts, we have assumed that they have been reasonably prepared in good faith on bases reflecting the best currently available estimates and judgments as to the future financial performance of the Company. We assume no responsibility for and express no view as to such forecasts or the assumptions on which they are based.The information set forth herein is based upon economic, monetary, market and other conditions as in effect on, and the information made available to us as of, the date hereof, unless indicated otherwise.These materials and the information contained herein are confidential and may not be disclosed publicly or made available to third parties without the prior written consent of Lazard; provided, however, that you may disclose to any and all persons the U.S. federal income tax treatment and tax structure of the transaction described herein and the portions of these materials that relate to such tax treatment or structure. Lazard is acting as investment banker to the Special Committee of the Board of Directors of the Company, and will not be responsible for and will not be deemed to have provided any tax, accounting, actuarial, legal or other specialist advice. 1 Table of Contents PROJECT NUMBER CONFIDENTIAL IEXECUTIVE SUMMARY 2 IIFINANCIAL SUMMARY 7 IIISUMMARY OF VALUATION ANALYSES 12 APublic Trading Analysis 13 BPrecedent Transactions Analysis 15 CDiscounted Cash Flow Analysis 16 IVRECAPITALIZATION ANALYSIS 18 APPENDIX AWACC Analysis Support 20 BPremiums Paid Analysis 22 CLeveraged Buyout Analysis 23 IExecutive Summary PROJECT NUMBER Executive Summary IEXECUTIVE SUMMARY PROJECT NUMBER 2 nIn a letter dated March 10, 2011, members of the Schiffer/Gold family (the “Family”) and Leonard Green & Partners, L.P. (“LGP”) sent to the Company’s Board of Directors (“Board”) and publicly disclosed a proposal to acquire Number in a “going-private” transaction for $19.09 per share in cash nThe letter also stated that members of the Family were prepared to contribute a substantial portion of their existing Number stock ownership and expected to increase their pro forma percentage ownership of Number as part of the proposed transaction and that they had not made any commitment of exclusivity with LGP relating to a transaction nIn response, the Board formed a special committee of independent directors (the “Special Committee”) to consider the proposal by the Family and LGP and to consider other proposals and strategic alternatives which might be available to Number nThe Special Committee hired Morrison & Foerster LLP (“MoFo”) and Lazard Frères & Co. LLC (“Lazard”) to act as its legal counsel and financial advisor, respectively nOn April 11, 2011, Number publicly disclosed the composition of the Special Committee and the names of its legal counsel and financial advisor nBeginning in May 2011, at the instruction of the Special Committee, Lazard commenced a targeted marketing process to gauge potential interest in Number nIn total, Lazard contacted over 50 counterparties (33 strategics and 18 financial sponsors) nBy mid June 2011, six parties (in addition to LGP) had executed an NDA and received a confidential information memorandum (“CIM”) nThree of these parties chose not to proceed Executive Summary (cont’d) IEXECUTIVE SUMMARY PROJECT NUMBER 3 nOn June 17, 2011, process letters were sent to the remaining three potential bidders requesting non-binding proposals by June 29 nEach of these three parties attended a management presentation nThese parties also received access to the online data room, participated in chaperoned meetings with members of the Family and took a store tour nTwo of the three parties submitted non-binding proposals nOn June 30, Ares Management LLC (“Ares”) submitted a proposal to acquire the Company for $21.50 per share; the proposal was conditioned upon the Family’s ongoing participation nOn June 29, Bidder C submitted a proposal to acquire the Company for $20.09 per share (subsequently raised to $20.49); though the proposal did not require the Family’s ongoing participation, Bidder C subsequently communicated a preference to have the Family involved in some fashion nBidder D chose not to submit a proposal nOn July 13, 2011, LGP signed a revised NDA and subsequently was supplied with a CIM and online data room access nLGP publicly disclosed the revised NDA on July 14, 2011 nLGP also attended a management presentation nOn July 15, 2011, Bidder E signed an NDA and on August 2, 2011, Bidder F signed an NDA nBoth parties received a copy of the CIM, attended management presentations and met with the Family nEach of Bidders D, E and F ultimately withdrew from the process without making a proposal nOn July 26, 2011, Lazard presented a preliminary valuation analysis to the Special Committee Executive Summary (cont’d) IEXECUTIVE SUMMARY PROJECT NUMBER 4 nOn August 23, 2011, process letters were sent to LGP, Ares and Bidder C setting a bid date of September 21, 2011 nStarting in late August 2011, each of LGP, Ares/CPP(1) and Bidder C conducted in-person and telephonic diligence meetings across a variety of disciplines, including financial, legal, IT, human resources and insurance nOn September 7, 2011, Lazard notified each of the three remaining bidders that the Special Committee had chosen to extend the deadline for final bids from September 21, 2011 to September 27, 2011 nOn September 10, 2011, Lazard, on behalf of the Special Committee, furnished LGP, Ares and Bidder C a written set of standards and procedures governing unchaperoned meetings with the Family or its representatives nEach of the three bidders has had unchaperoned meetings with the Family or its representatives as approved by Lazard on behalf of the Special Committee as well as additional chaperoned meetings nOn September 27, 2011, LGP and Ares/CPP each submitted revised proposals for the Company nLGP bid $20.00 per share nAres/CPP bid $21.50 per share as further detailed on pages 5 and 6 nBidder C informed Lazard that it would not be submitting a bid due to the volatility of the financing markets nBetween September 29 and October 1, the Special Committee and Lazard negotiated to obtain each bidder’s final and best price nLGP increased its bid to $21.00 per share nAres/CPP increased its bid to $22.00 per share nOn October 2, 2011, the Special Committee invited Ares/CPP to enter into negotiations to reach an agreement (1) In late August 2011, Ares informed Lazard that it would be jointly bidding with Canada Pension Plan Investment Board (“CPP”), one of its largest investors. IEXECUTIVE SUMMARY PROJECT NUMBER 5 Offer Price / Share n$22.00 Implied Enterprise Value n$1,356 million n9.1x LTM (7/11) EBITDA ($148.5 million) n9.3x FY11 EBITDA ($145.1 million), 8.9x FY12 EBITDA ($152.7 million) n9.0x CY11 EBITDA ($150.9 million), 7.9x CY12 EBITDA ($172.1 million) Debt Financing n$775 million of funded debt nRoyal Bank of Canada (2/3) and Bank of Montreal (1/3) Equity Contribution n$536 million from Ares and CPP(1) n$336 million from Ares n$200 million from CPP n$100 million rollover from certain members of the Family nPro forma ownership: Ares (52.8%), CPP (31.4%), certain members of the Family (15.7%) Additional Agreements nFamily rollover agreement nFamily voting agreement nRenewal of Family leases Other n3.0% termination fee (payable to buyer) n6.0% reverse termination fee (payable to Number) nManagement option pool of 10.5% nLong-term employment contracts and board seats for Eric Schiffer, Jeff Gold and Howard Gold nBoard observer rights for David Gold Note:The Company’s fiscal year ends in March; however, for comparability, calendar year figures are used for valuation purposes. (1)Ares/CPP have made combined equity commitments of up to $636 million. Summary of Ares/CPP Offer (cont’d) ($ in millions) IEXECUTIVE SUMMARY PROJECT NUMBER (1)For the first six months, ABL priced at L+200. ABL pricing then based on the average daily excess availability for the previous fiscal quarter.If greater than or equal to $90 million, LIBOR+175 with 0.5% commitment fee; if less than or equal to $90 million but greater than $40 million, L+200 with a 0.375% commitment fee; if less than $40 million, L+225 with a 0.375%commitment fee. (2)Represents the Ares/CPP estimate of total cash prior to closing. 6 IIFinancial Summary PROJECT NUMBER Summary of Projections ($ in millions, except per share data) PROJECT NUMBER 7 Source:Company provided projections and filings. Note: Income statement figures exclude proposed buyout expenses. (1)Adjusted EBITDA is defined as EBITDA excluding stock compensation expense. (2)Excludes long-term investments in marketable securities. As of April 2, 2011 and July 2, 2011, Number had $11.2 million and $10.0 million of long-term investments in marketable securities, respectively. (3)In FY2011A, “other” includes cash flow items from operating, investing and financing activities that do not relate to taxes, capital expenditures, working capital or interest income; excludes change in short-term investments. In projection years, “other” represents changes in deposits and other long-term assets. (4)Excludes products sold greater than 99.99¢. (5)Represents fiscal year YTD data. IIFINANCIAL SUMMARY Number Stock Price Performance PROJECT NUMBER 8 IIFINANCIAL SUMMARY Analyst Sentiment Evolution PROJECT NUMBER 9 IIFINANCIAL SUMMARY ANALYST CONSENSUS TARGETS AND ACTUAL PRICE INITIAL COMMENTARY… “While this is not a binding commitment for the Gold family or LGP, we believe a buyout for Number has a strong likelihood of success […] Furthermore, the valuation metrics for Number suggests an LBO offer of $19 per share (and higher) is doable. The $19.09 buyout offer implies an EV/EBITDA multiple of just 7.6X. Other buyout activity in the retail sector suggests an EV/EBITDA multiple of 8X to 9X has become the norm.” (Raymond James, 3/11/2011) “At an enterprise value multiple of 7.1x our FY12 EBITDA forecast, we believe the offer somewhat undervalues the company given ultimate potential organic growth and profitability […] As a result, we believe a sweetened deal may be possible in order to thwart any competing offers.” (Wedbush, 3/11/2011) …RECENT COMMENTARY “In our opinion, Number shares should be valued substantially higher than the March 2011 ‘going private’ buyout proposal of $19.09. While the Company has declined to comment since announcing in April that a Board committee was formed to evaluate the proposal, business results over the subsequent six months were strong and valuations among ‘deep discount’ retailers increased.” (Crowell, Weedon & Co., 9/16/2011) “Our $20 price target assumes Number should trade at a slight premium to the current buyout offer of $19.09. We arrive at our $20 target by applying the weighted average of a 40% probability that the deal will get done at approximately $21.50, and a 60% probability that the deal will get done at $19.09. At an enterprise value multiple of now under 7x our revised FY12 EBITDA forecast, we believe the offer somewhat undervalues the company, given ultimate potential organic growth and profitability.”(Wedbush, 8/9/2011) Source:Capital IQ and Wall Street research. Analysis Of Ares/CPP Offer Price ($ in millions, except per share data) PROJECT NUMBER IIFINANCIAL SUMMARY Source:Figures, including options information, based on Company provided information and projections and thus may differ from figures derived from public information as presented elsewhere in this presentation. Note: Fully diluted shares based upon the treasury stock method. Note:Income statement figures exclude proposed buyout expenses. (1)Includes $10.0 million of long-term investments in marketable securities. (2)The long-term EPS growth rate used is 13% per Capital IQ. 10 Summary of Key Assumptions IIFINANCIAL SUMMARY PROJECT NUMBER 11 Management’s four year projections, which were approved by the Special Committee on May 16, 2011 for use in connection with the Special Committee’s process, are driven by the following key assumptions. Source:Company Management. IIISummary of Valuation Analyses PROJECT NUMBER n7.0x - 8.5x LTM(7/2/11) EBITDA of $148.5 million n6.5x - 8.0x CY2011PEBITDA of $150.9 million n6.0x - 7.5x CY2012P EBITDA of $172.1 million n14.0x - 17.0x CY2011P EPS of $1.09 n12.0x - 15.0x CY2012P EPS of $1.27 n8.0x - 10.0x LTM (7/2/11) EBITDA of $148.5 million nTerminal multiple of 7.0x - 8.5x LTM EBITDA of $239.1 million as of 3/31/15 nWACC of 8.0% - 10.0% n52-week trading range as of 10/7/11 Summary Of Valuation Analyses PROJECT NUMBER 12 IIISUMMARY OF VALUATION ANALYSES Note:Assumes $221.8 million of net cash, including 10.0 million of long-term investments in marketable securities, as of 7/2/11. Assumes 71.0 million basic shares including PSUs and RSUs outstanding, not including the dilutive effect of options. (1) Not a valuation methodology - illustrative only. As of March 10, 2011, the 52-week range was $13.12 to $19.07. Pre- announcement price: $16.68 METHODOLOGY IMPLIED EQUITY VALUE PER SHARE KEY ASSUMPTIONS Ares/CPP offer: APublic Trading Analysis PROJECT NUMBER Public Trading Analysis ($ in millions, except per share data) PROJECT NUMBER 13 APUBLIC TRADING ANALYSIS Source:Company filings, Factset, Capital IQ, Bloomberg and publicly available information. (1)Data uses publicly available information and IBES estimates as of that date and thus may differ from analysis, based on Company provided information, elsewhere in this presentation. Share Price And Multiples Evolution APUBLIC TRADING ANALYSIS PROJECT NUMBER 14 Note:The reference index includes Dollar General, Family Dollar, Dollar Tree, Dollarama, Big Lots and Fred’s. The reference group’s average share price has outperformed the S&P over the past year while the average EBITDA multiple has remained flat. BPrecedent Transactions Analysis PROJECT NUMBER Precedent Transactions Analysis ($ in millions) PROJECT NUMBER 15 Source:Company filings, Wall Street research, SDC, Capital IQ and Factset. Note:Transactions since January 1, 2009 represent selected control acquisitions of U.S. based retail corporations with transaction values greater than $500 million; excludes distressed and e-commerce transactions. (1)Only includes selected transactions since January 1, 2009. Excludes the withdrawn Peltz/Family Dollar transaction. (2)Represents the midpoint of the $55 to $60 unsolicited offer price per share range by Nelson Peltz on February 15, 2011. This offer was subsequently rejected by the Board on March 3, 2011 and withdrawn on September 29, 2011. Date Announced 11/04 2/07 3/07 2/10 4/10 5/10 8/10 9/10 10/10 11/10 12/10 2/11 6/11 Enterprise Value EV/LTM Sales 1.6x 0.4x 0.8x 0.6x 0.7x 1.1x 1.0x 1.6x 1.6x 1.6x 0.8x 0.9x 0.2x LTM EBITDA Margin 16.4% 3.7% 7.0% 3.9% 10.9% 14.2% 12.1% 17.8% 20.7% 18.3% 10.2% 9.5% 3.5% BPRECEDENT TRANSACTIONS ANALYSIS Mean(1): 8.6x Median(1): 7.7x CDiscounted Cash Flow Analysis PROJECT NUMBER Unlevered Free Cash Flow ($ in millions) CDISCOUNTED CASH FLOW ANALYSIS PROJECT NUMBER 16 Source:Company provided estimates. (1) Other includes change in deposits and other long-term assets. Discounted Cash Flow Analysis ($ in millions, except per share data) CDISCOUNTED CASH FLOW ANALYSIS PROJECT NUMBER 17 Note:Cash flows discounted using mid-period convention. (1) Includes a cash balance of $221.8 million, including $10.0 million of long-term investments in marketable securities, as of July 2, 2011. (2) Assumes 71.0 million basic shares including PSUs and RSUs outstanding, not including the dilutive effect of options. IVRecapitalization Analysis PROJECT NUMBER Potential Return of Capital ($ in millions, except per share data) PROJECT NUMBER 18 Source:Company projections. (1)Estimate provided by Company and projected to increase along with store growth. (2)Basic shares outstanding excludes RSUs and PSUs. IVRECAPITALIZATION ANALYSIS PROJECT NUMBER 19 IVRECAPITALIZATION ANALYSIS Illustrative Pro Forma Dividend Analysis ($ in millions, except per share data) Source:Company provided data and Factset. Note: Assumes options exercise prices are reset at the exercise price less the dividend amount. (1)Fully diluted shares based on current stock price as of $20.03 as of 10/7/2011. (2)At 2.0x leverage, assumes interest expense of L + 500 for term loan; at 3.0x leverage, assumesL + 550 for term loan; at 4.0x leverage, assumes L + 550 for 3.0x of term loan and 11% for 1.0x of senior debt. LIBOR floor of 1.50% in all cases and tax rate of 37.5%. (3)Represents status quo CY2012 after-tax interest income as projected in the Company’s 4-year strategic model; assumes a tax rate of 37.5%. (4)CY2012 EBITDA of $171 million (IBES) as of 10/7/2011. Appendix PROJECT NUMBER AWACC Analysis Support PROJECT NUMBER WACC Methodology and Critical Assumptions AWACC ANALYSIS SUPPORT PROJECT NUMBER 20 VARIABLE ASSUMPTIONS Risk Free Rate n2.08% n10-year U.S. Treasury yield as of 10/7/2011 Beta nMedian levered and unlevered beta of 0.74 and 0.73, respectively (as of 10/7/2011) nBased on BARRA predicted betas for the identified reference group Market Risk Premium n6.7% nBased on simple difference of historical arithmetic mean returns from 1926 - 2011 Equity Size Premium n1.82% nPer 2011 Ibbotson SBBI Valuation Yearbook for companies with a market capitalization between $1.2 billion - $1.8 billion Pre-Tax Cost of Debt nRange from 4.0% to 8.0% nBased on analysis of yields and leverage levels of selected reference companies Effective Tax Rate n37.5% nBased on management projections Debt/Capitalization nReflects median debt/capitalization range for selected reference companies over the past 10 years Weighted Average Cost of Capital Analysis AWACC ANALYSIS SUPPORT PROJECT NUMBER 21 Source: Public filings, Bloomberg, Ibbotson, Barra, Capital IQ and Factset. Note: Total Capital Net Debt + Equity Value. Note: In situations where net debt is negative, the ratio of Net Debt/Equity Value is assumed to be zero for the purpose of unlevering beta. Therefore the unlevered beta is set to equal the levered beta. (1)Barra Predicted Beta as of9/30/2011. (2)Unlevered Beta Levered Beta / [1 + (1 - Tax Rate) * Debt / Equity Value]. (3)Based on company filings and Wall Street research. (4)Levered Beta Unlevered Beta * [1 + (1 - Tax Rate) * Debt / Equity Value]. (5)Cost of Equity Rr Levered Beta * Equity Risk Premium + Equity Size Premium. The 10-year U.S. Treasury yield is currently at 50-year lows.If the yield as of July 22, 2011 (2.99%) was used to calculate the WACC, the resultant discount rates would be approximately 1% higher and the equity values per share implied by the discount rate would be $19.79 - $24.50. BPremiums Paid Analysis PROJECT NUMBER Premiums Paid Analysis BPREMIUMS PAID ANALYSIS PROJECT NUMBER Source:Capital IQ. Note:Screening criteria includes only closed transactions greater than $500 million that were announced since January 1, 2009, where target was U.S. based and consideration paid was all cash. (1)YTD through September 30, 2011. 22 CLeveraged Buyout Analysis PROJECT NUMBER Illustrative Leveraged Buyout Analysis ($ in millions, except per share data) PROJECT NUMBER 23 CLEVERAGED BUYOUT ANALYSIS Note: Assumes LIBOR floor of 150 bps for all tranches of debt. (1) In the “Flex” case, market flex consists of 2% OID and an incremental 225 bps rate of interest on the senior debt and an incremental 475 bps rate of interest on the unsecured debt. (2)Assumes 1.50% LIBOR floor and 50 bps commitment fee on the $150 million revolver. (3)May differ from sources and uses under the Ares/CPP transaction due to differences in assumed transaction date. (4) Lease Case represents scenario where Company leases all new additional stores instead of purchasing a certain amount of its new stores as planned in its 4 year projection model. (5) Assumes exit at 3/31/2015 and LTM FY2015 EBITDA of $232.5 million and management option pool of 10%. Illustrative Sources and Uses (Offer of $22.00 per share, 7/2/11 transaction date, No Market Flex(1)) Returns Analysis - Lease Case(4), No Flex Returns Analysis - Lease Case(4), Flex(1)
